Carley, Chief Judge,
dissenting.
A review of the record shows that “[a]ppellee did not meet the burden of providing the jury ‘data sufficient to enable them to estimate with reasonable certainty the amount of damages.’ Therefore, the trial court erred in failing to direct a verdict for appellant.” Accent Walls v. Parker, 162 Ga. App. 633, 634 (1) (292 SE2d 509) (1982). Accordingly, I must respectfully dissent to the majority’s affirmance of the judgment in this case.
“Where a party sues for damages, he has the burden of proof of showing the amount of loss in a manner in which the jury . . . can calculate the amount of the loss with a reasonable degree of certainty. An allowance for damages cannot be based on guess work. [Cit.]” Big Bldr. v. Evans, 126 Ga. App. 457, 458 (2) (191 SE2d 290) (1972). “To justify an award of damages . . . there must be some evidence from which the trior of fact can arrive at some definite sum constituting *32the damages. . . . [Cits.]” Allstate Ins. Co. v. Austin, 120 Ga. App. 430, 434 (2) (170 SE2d 840) (1969). “The burden is on the plaintiff to show both the breach and the damage ([cit.]), and this must be done by evidence which will furnish the jury data sufficient to enable them to estimate with reasonable certainty the amount of the damages. [Cits.] It cannot be left to speculation, conjecture and guesswork. [Cit.]” Bennett v. Assoc. Food Stores, 118 Ga. App. 711, 716 (2) (165 SE2d 581) (1968). The majority bases its decision entirely upon speculation, conjecture and guesswork.
Decided March 15, 1989
Rehearing denied March 23, 1989
Jack V. Dorsey, for appellant.
The photographs upon which the majority relies may constitute evidence of appellant’s breach of contract through poor workmanship, but they are not relevant evidence as to the issue of damages. See Holder v. J. F. Kearley, Inc., 153 Ga. App. 843, 845 (6) (267 SE2d 266) (1980). The conclusion that the fence “constituted approximately one-half of the contracted work” is no more than mere speculation. Moreover, it is entirely irrelevant whether the fence may have represented one-half of the work contemplated by the contract. Whether the fence represented one-half of the contract price that appellee agreed to pay for the work would be the relevant inquiry. There was absolutely no evidence that the fence represented one-half of the consideration that appellee paid appellant. The majority cites no authority for the proposition that the testimony as to repair costs of “several” hundred dollars and “at least” fifty dollars would be sufficiently definite to support an award of damages. The majority notes that there was testimony that appellant had paid $200 to have her yard cleaned. However, the majority fails to note that there was no evidence that the clean-up of appellee’s yard was appellant’s contractual responsibility. Moreover, the undisputed evidence shows that the work for which appellee paid $200 encompassed considerably more than just the removal of the construction debris left behind by appellant. The $200 included mowing the grass, trimming the bushes and other general yardwork. There was no evidence as to what part of the $200 was attributable to the removal of construction debris and what part was attributable to the general yardwork. It is my opinion that the evidence as to damages is entirely speculative and totally deficient. The trial court’s denial of appellant’s motion for a directed verdict should be reversed. I must, therefore, respectfully dissent.
I am authorized to state that Presiding Judge Banke, Judge Birdsong and Judge Sognier join in this dissent.
Pamela L. Tremayne, for appellee.